Name: Second Commission Directive 80/510/EEC of 2 May 1980 amending the Annex to Council Directive 77/101/EEC on the marketing of straight feedingstuffs
 Type: Directive
 Subject Matter: technology and technical regulations;  marketing;  agricultural activity
 Date Published: 1980-05-21

 Avis juridique important|31980L0510Second Commission Directive 80/510/EEC of 2 May 1980 amending the Annex to Council Directive 77/101/EEC on the marketing of straight feedingstuffs Official Journal L 126 , 21/05/1980 P. 0012 - 0013 Finnish special edition: Chapter 3 Volume 12 P. 0033 Greek special edition: Chapter 03 Volume 28 P. 0169 Swedish special edition: Chapter 3 Volume 12 P. 0033 Spanish special edition: Chapter 03 Volume 18 P. 0017 Portuguese special edition Chapter 03 Volume 18 P. 0017 SECOND COMMISSION DIRECTIVE of 2 May 1980 amending the Annex to Council Directive 77/101/EEC on the marketing of straight feedingstuffs (80/510/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/101/EEC of 23 November 1976 on the marketing of straight feedingstuffs (1), as last amended by Commission Directive 79/797/EEC (2), and in particular Article 10 thereof, Whereas, in view of progress made in science and technology, the Annex to the abovementioned Directive must be amended as to the tolerances to be permitted where, on official inspection, the composition of a straight feedingstuff is found to depart from that declared by the manufacturer; Whereas such tolerances are necessary to allow for deviations due to the method used for sampling the feedingstuff, the manufacturing process or analytical error; Whereas the existing tolerances must be revised in the light of the tolerances applicable in respect of compound feedingstuffs; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee for Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 Item 2.5 of Part A of the Annex to Directive 77/101/EEC is amended to read as follows: "2.5. Where, on official inspection pursuant to Article 12 of the Directive, the composition of a straight feedingstuff is found to depart from the declared composition in a manner such as to reduce its value, the following minimum tolerances are permitted: (a) for crude protein: - 2 units for declared contents of 20 % or more, - 10 % of the declared content for declared contents of less than 20 % but not less than 10 %, - 1 unit for declared contents of less than 10 %; (b) for total sugars, reducing sugars, sucrose, lactose and glucose (dextrose): - 2 units for declared contents of 20 % or more, - 10 % of the declared content for declared contents of less than 20 % but not less than 5 %, - 0 75 unit for declared contents of less than 5 %; (c) for starch and inulin: - 3 units for declared contents of 30 % or more, - 10 % of the declared content for declared contents of less than 30 % but not less than 10 %, - 1 unit for declared contents of less than 10 %; (1)OJ No L 32, 3.2.1977, p. 1. (2)OJ No L 239, 22.9.1979, p. 53. (d) for crude oils and fats: - 1 78 units for declared contents of 15 % or more, - 12 % of the declared content for declared contents of less than 15 % but not less than 5 %, - 0 76 unit for declared contents of less than 5 %; (e) for crude fibre: - 2 71 units for declared contents of 14 % or more, - 15 % of the declared content for declared contents of less than 14 % but not less than 6 %, - 0 79 unit for declared contents of less than 6 %; (f) for moisture and crude ash: - 1 unit for declared contents of 10 % or more, - 10 % of the declared content for declared contents of less than 10 % but not less than 5 %, - 0 75 unit for declared contents of less than 5 %; (g) for total phosphorus, sodium, calcium carbonate, calcium, magnesium, acid index and matter insoluble in light petroleum: - 1 75 units for declared contents (values) of 15 % (15) or more, as appropriate, - 10 % of the declared content (value) for declared contents (values) of less than 15 % (15), but not less than 2 % (2), as appropriate, - 0 72 unit for declared contents (values) of less than 2 % (2) as appropriate; (h) for ash insoluble in hydrochloric acid and chlorides expressed as NaCl: - 10 % of the declared content for declared contents of 3 % or more, - 0 73 unit for declared contents of less than 3 %; (i) for carotene, vitamin A and Xanthophyll: - 30 % of the declared content; (j) for methionine, lysine and volatile nitrogenous bases: - 20 % of the declared content." Article 2 The Member States shall bring into force the necessary laws, regulations and administrative provisions to enable them to comply with this Directive with effect from 1 January 1981 and shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 2 May 1980. For the Commission Finn GUNDELACH Vice-President